     Case 2:15-cr-00707-SRB Document 691 Filed 04/01/21 Page 1 of 3




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     & CURRAN, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
                               UNITED STATES DISTRICT COURT
12
                                      DISTRICT OF ARIZONA
13
14     United States of America,                     2:15-cr-00707-SRB
15                       Plaintiff/Respondent,       JOINT STATUS REPORT
16            v.
17     Abdul Malik Abdul Kareem,
18                       Defendant/Movant.
19
           Counsel for Defendant, Abdul Malik Abdul Kareem (“Mr. Kareem), and the
20
     United States, file this status report in compliance with the Court’s request made at the
21
22   telephonic status conference on March 18, 2021. The Court requested the parties to
23   submit a status report to the Court by April 2, 2021, regarding the logistics of
24
     transportation of Mr. Kareem for re-sentencing, and the logistics for witnesses the
25
26   government might wish to call.

27
28
                                                 1
     Case 2:15-cr-00707-SRB Document 691 Filed 04/01/21 Page 2 of 3




            First, Mr. Kareem’s counsel has learned that the U.S. Marshal can transport Mr.
 1
 2   Kareem from FCI-Phoenix to the courthouse for re-sentencing. He would have to
 3
     quarantine for 14 days before being transported to court, but the quarantine could take
 4
     place at FCI-Phoenix. Mr. Kareem is willing to quarantine if it means he can be present
 5
 6   for his re-sentencing.

 7          Second, FCI-Phoenix and the District Court video teleconferencing systems are
 8
     compatible; in fact, they are the same system, Cisco Telepresence, according to an aid to
 9
     the warden at FCI and the VTC Coordinator for the District of Arizona. The defense
10
11   would prefer to have Mr. Kareem transported actually rather than virtually.
12          Third, the defense does not object to the government presenting its witnesses via
13
     video teleconferencing, although it cannot speak to the compatibility of systems at the
14
15   District Court and the place where government witnesses are located. The government

16   is in communication with the Bureau of Prisons to make arrangements for its witnesses
17
     to appear via VTC
18
            RESPECTFULLY SUBMITTED this 1st day of April, 2021.
19
20          MAYNARD CRONIN ERICKSON                         DRAKE LAW, PLC
            & CURRAN, P.L.C.
21
22          /s/Daniel D. Maynard                            /s/Daniel R. Drake
            DANIEL D. MAYNARD                               DANIEL R. DRAKE
23
24
            U.S. ATTORNEYS’ OFFICE
25
            /s/Joseph E. Koehler
26
            JOSEPH E. KOEHLER
27
28
                                                2
     Case 2:15-cr-00707-SRB Document 691 Filed 04/01/21 Page 3 of 3




 1
                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 1, 2021, I electronically transmitted the attached
 3
 4   document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 5   Notice of Electronic Filing to CM/ECF registrants:
 6
 7                                                  /s/Stacey McClellan
                                                    Stacey McClellan
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
